Citation Nr: 1412354	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-39 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a heart attack with coronary artery bypass graft (x3), to include as secondary to treatment for service-connected status-post bilateral orchiectomies for testicular cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Veteran testified at a hearing before an Acting Veterans Law Judge who is no longer with the Board.  Having indicated that he desired another hearing, in December 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO. 38 C.F.R. § 20.717.   A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board determines that a remand is necessary in this case.  Specifically, the Board requires another VA opinion as to the etiology of the Veteran's residuals of a heart attack and cardiovascular disease.  In April 2007, the Veteran was provided a VA examination, and the examiner opined that that the Veteran's current coronary artery disease is less likely as not caused by or a result of his chemotherapy because the chemotherapy regimen he followed has not been shown to be a risk factor for coronary artery disease.  Since that time, copious amounts of additional evidence have been received, including disability records from the Social Security Administration and medical literature concerning the relationship between chemotherapy and various disabilities, including cardiovascular disease.  Thus, the Board determines that another VA opinion as to the etiology of the Veteran's cardiovascular disease that considers this additional evidence should be obtained. 

Additionally, the Veteran testified to receiving treatment for his heart at the Orlando VA Medical Center (VAMC).  The claims file shows that the most recent VA treatment note is dated in September 2012.  Therefore, all VA treatment records for the Veteran from the Orlando VAMC from that date forward should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment notes for the Veteran from the Orlando VAMC and any associated outpatient clinics dated from September 2012 forward.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Obtain an opinion as to a relationship between the Veteran's cardiovascular disease and his service-connected status-post bilateral orchiectomies for testicular cancer and the related treatment.  The opinion should be obtained from an appropriate specialist in cardiovascular disease or oncology.  The claims file must be sent for review by the specialist and the opinion must reflect that such review occurred.  Upon review of the file, including the medical and internet literature submitted by the Veteran, the examiner should offer an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's heart attack and cardiovascular disability was either caused or aggravated beyond its natural progression by his service-connected bilateral orchiectomies for testicular cancer and/or the treatment for his testicular cancer?
		
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

		If it is determined that another opinion cannot be provided without clinical examination of the Veteran, such examination should be scheduled.

2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


